I concur in the holding that the issuance of these certificates does not violate amended Section 6 of Article IX of the Constitution, which prohibits the issuance of State bonds. Manifestly these certificates, by their express provisions, are not bonds within the meaning of the constitutional provision. But there are some portions of the opinion dealing with the matters of how this section of the Constitution should be construed under facts and circumstances not now before the Court, as to which I do not think it necessary for the Court to now express its views. *Page 659